IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Stanley Ratay,                                :
                             Petitioner       :
                                              :
                     v.                       :    No. 271 C.D. 2018
                                              :    SUBMITTED: July 20, 2018
Workers' Compensation Appeal                  :
Board (City of Philadelphia),                 :
                         Respondent           :


BEFORE:       HONORABLE ANNE E. COVEY, Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE LEADBETTER                                         FILED: August 31, 2018


              Stanley Ratay (Claimant), a firefighter for the City of Philadelphia Fire
Department (Employer or City), petitions for review of an order of the Workers’
Compensation Appeal Board (Board) that affirmed the decision of a Workers’
Compensation Judge (WCJ) denying his claim petition.                  On appeal, Claimant
maintains that the WCJ and Board erred by misinterpreting Sections 108(r) and
301(f) of the Workers’ Compensation Act (Act),1 77 P.S. §§ 27.1(r) and 414, part of
the 2011 amendments to the Act known as Act 46. Section 108(r) added cancer
suffered by a firefighter caused by exposure to a known carcinogen recognized as a
Group 1 carcinogen by the International Agency for Research on Cancer (IARC) as
a compensable occupational disease.           Section 301(f) limited cancer claims to


    1
      Act of June 2, 1915, P.L. 736, as amended, added by Section 1 of the Act of July 7, 2011,
P.L. 251.
firefighters who could show four or more years of continuous firefighting service
and the absence of cancer prior thereto. In accordance with City of Philadelphia
Fire Department v. Workers’ Compensation Appeal Board (Sladek), 144 A.3d 1011
(Pa. Cmwlth. 2016) (en banc), appeal granted, 167 A.3d 707 (Pa. 2017),2 we affirm.
                The pertinent facts are as follows. In 1977, Claimant joined the City’s
Fire Department. In 1991, he was promoted to lieutenant. When he was hired and
promoted, he passed physical examinations with no restrictions on his ability to work
and no treatment for any type of cancer. (WCJ’s May 25, 2017 Decision, Finding
of Fact (F.F.) No. 3(a) and (b).) In December 2005, Claimant was diagnosed with
bladder cancer at age fifty-five. (Id., No. 3(c).) A urologist removed a tumor the
size of a lemon, which grew back several times necessitating additional surgeries.
From December 26, 2005 to January 13, 2006, he was out of work. Approximately
six months later, he was out of work for an additional four weeks. In addition, there
were days that he had to take off work due to the toxic nature of a liquid treatment
injected through his urethra. He continues to have medical issues and undergo
various forms of treatment. (Id., No. 3(l).)


    2
        In Sladek, the Supreme Court granted review on the following issues:
                        (1) Whether the Commonwealth Court, in a case of first
                impression, committed an error of law by misinterpreting Section
                108(r) to require a firefighter diagnosed with cancer caused by an
                IARC Group I carcinogen to establish exposure to a specific
                carcinogen that causes his/her cancer in order to gain the rebuttable
                presumption provided by the law?; and
                        (2) Whether the Commonwealth Court committed an error
                of law by concluding that a legislatively-created presumption of
                compensability may be competently rebutted by a general causation
                opinion, based entirely upon epidemiology, without any opinion
                specific to the firefighter/claimant making the claim?
167 A.3d at 707.


                                                 2
             By way of background, there is no history of cancer in Claimant’s
family and his wife is not a smoker. Claimant, however, smoked for about forty
years, working up to about one and one-half packs per day before stopping in 2006.
In addition, firefighters were permitted to smoke in firehouses as a matter of course
and, consequently, Claimant was exposed to smoke in the firehouses over the years.
Further, although he has not imbibed alcohol since the 1980s, Claimant is a
recovering alcoholic and drank a six-pack to one-half case of beer per day. (Id., No.
3(m).)
             On June 8, 2012, Claimant filed a claim petition alleging that he
suffered an occupational disease in the nature of bladder cancer as a result of his
exposure to IARC Group I carcinogens while working for Employer and that this
exposure was a substantial contributing factor in his diagnosis. Alleging an injury
date of December 26, 2005, he further averred that he was entitled to temporary total
disability benefits from December 26, 2005, to January 13, 2006, and payment of
medical expenses related to his diagnosis. (Id., No. 1.) In support of his position,
Claimant presented, inter alia, the deposition testimony of Barry L. Singer, M.D.
Dr. Singer opined that Claimant’s exposure to various carcinogens present at fires
was a significant contributing factor in the development of his bladder cancer. (Id.,
No. 6(f).) Employer denied Claimant’s allegations, presenting, inter alia, the
deposition testimony of Howard M. Sandler, M.D. to the effect that Claimant’s forty-
year history of heavy smoking was the most likely cause of his bladder cancer. (Id.,
No. 27.)
             Subsequently, the WCJ denied Claimant’s claim petition, concluding
that he was not entitled to any causation presumption under the Act in that he failed
to “show that he has been diagnosed with a type of cancer ‘caused by exposure to a
known carcinogen which is recognized as a Group 1 carcinogen’ as required by


                                         3
Section 108(r).” (WCJ’s Conclusion of Law No. 3.) In addition, characterizing
Claimant’s smoking history as the “800-pound gorilla in the room,”3 the WCJ
determined: “To the extent that Claimant is afforded the presumption and Sladek is
overturned . . . , Employer successfully rebutted the presumption with credible expert
evidence that smoking 1 ½ packs of cigarettes a day for 40 years was the most likely
cause of Claimant’s bladder cancer.” (Id.) The Board affirmed and Claimant’s
petition for review followed.
                 In order to prove that a firefighter’s cancer is an occupational disease,
he must show diagnosis of a type of cancer “caused by exposure to a known
carcinogen which is recognized as a Group 1 carcinogen.” 77 P.S. § 27.1(r)
(emphasis added). As this Court summarized:

                 Once a firefighter establishes that his type of cancer is an
                 occupational disease, then he may take advantage of the
                 statutory presumption in Section 301(e) and (f) of the Act.
                 The presumption relieves [him] of the need to prove that
                 his cancer was caused by his workplace exposure and not
                 another cause. See Section 301(e) of the Act, 77 P.S. §
                 413. So long as [he] can show four years of continuous
                 service and the absence of cancer prior to that service, he
                 is entitled to compensation under Section 301(f) of the
                 Act, 77 P.S. § 414.

Sladek, 144 A.3d at 1020.
                 Here, although the WCJ accepted Claimant’s testimony and evidence
that he was exposed to Group 1 carcinogens, the WCJ acknowledged that he failed
to prove that his cancer was a type of cancer caused by the Group 1 carcinogens to
which he was exposed. Specifically, the WCJ noted that Dr. Singer repeatedly
opined that he could not isolate any substance as the cause of a particular firefighter’s


    3
        (F.F. No. 27.)


                                              4
cancer and that it was the constellation of exposures that led to cancer.4 Further, the
WCJ noted Dr. Singer’s testimony that he was not asserting that a specific
carcinogen caused a particular cancer.5 (F.F. No. 25.) Accordingly, the WCJ
determined that, without a causation presumption, Claimant could not meet his
burden based on the expert evidence that he submitted. (Id., No. 26.)
               On appeal, the Board agreed, reiterating the following:

               Given that Claimant failed to make an initial showing, the
               burden of rebutting an established causal relationship did
               not fall upon [Employer]. Sladek; Hutz [v. Workers’
               Comp. Appeal Bd. (City of Phila.), 147 A.3d 35 (Pa.
               Cmwlth. 2016)]. Assuming arguendo that Claimant was
               entitled to a causation presumption, the WCJ specifically
               accepted Dr. Sandler’s opinion that Claimant’s cancer was
               not caused by his occupational exposures and was most
               likely caused by his extensive smoking history. Rendering
               credibility determinations is the quintessential function of
               the [WCJ]. Kasper v. [Workers’ Comp. Appeal Bd.
               (Perloff Bros., Inc.),] 769 A.2d 1243 (Pa. Cmwlth. 2001).

(Board’s February 22, 2018, Decision at 14.)
               Accordingly, pursuant to our holding in Sladek, we affirm.6



                                               _____________________________________
                                               BONNIE BRIGANCE LEADBETTER,
                                               Senior Judge


Judge Fizzano Cannon did not participate in the decision of this case.


    4
      (Record, Item No. 23, December 21, 2012, Deposition of Dr. Singer, Notes of Testimony at
99-101.)
    5
      (Id.)
    6
      “It is axiomatic that a decision of an appellate court remains binding precedent, even if it has
been appealed, unless and until it is overturned by the Pennsylvania Supreme Court.” Germantown
Cab Co. v. Phila. Parking Auth., 27 A.3d 285, 287 (Pa. Cmwlth. 2011).

                                                  5
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Stanley Ratay,                          :
                       Petitioner       :
                                        :
                 v.                     :   No. 271 C.D. 2018
                                        :
Workers' Compensation Appeal            :
Board (City of Philadelphia),           :
                         Respondent     :


                                    ORDER


            AND NOW, this 31st day of August, 2018, the order of the Workers’
Compensation Appeal Board is hereby AFFIRMED.




                                      _____________________________________
                                      BONNIE BRIGANCE LEADBETTER,
                                      Senior Judge